DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electrically driven crank case ventilation, eCCV, and separator must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The claims recite an eCCV and a separator, however the Specification recites an eCCV separator (annotated numeral 105).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "eCCV separator" in the 4th line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-10 depend on Claim 1 and are therefore rejected.

Claims 1 and 11 recite the limitation of “electrically driven crank case ventilation, eCCV, separator”.  The Specification recites an eCCV separator, however Applicant has recited two distinct structures in eCCV, and separator.  It is also unclear what eCCV is an acronym of, wherein the Specification does not recite this information and furthermore the claims recite electric crank case ventilation and a second structure limitation of eCCV, wherein the two can not be the same since the claim recites two structural limitations.  Claims 2-10 and 12-15 depend on these independent claims and are also rejected.

Claim 13 recites the limitation "eCCV separator" in the 3rd line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  

Claim 14 recites the limitation "eCCV separator" in the 2nd line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims1-6, 8-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dietrich (DE 10 2012 014 474 A1).

In regards to claim 1:
	Dietrich teaches diagnosing a crankcase ventilation system by determining a compared power consumption of an electric crankcase ventilation separator (hereinafter eCCV separator) by comparing a current power consumption indicative value of the eCCV separator with a reference value, determine whether or not the compared power consumption achieved as pre-set criteria, and diagnose a fault in the system in response to determining that the compared power consumption achieves the pre-set criteria.  Dietrich defines a drive parameter as power consumption (Paragraph [0006] and Paragraph [0013]) and the comparing of the drive parameter measured to a stored value for monitoring and diagnosing (Paragraph [0026]).

In regards to claim 2:
	Dietrich teaches the current power consumption indicative value is based on a power consumption value of the eCCV separator at the current engine running condition.

In regards to claim 3:
	Dietrich teaches the current power consumption indicative value is the power consumption value of the eCCV separator at the current engine running condition, and the reference value is an expected power consumption of the eCCV separator at the same engine running condition.

In regards to claim 4:
	Dietrich teaches the current power consumption indicative value is based on a difference between a power consumption value of the eCCV separator at the current engine running condition and a power consumption value of the eCCV separator at a different engine running condition, and wherein the reference value is based on a difference between the corresponding expected power consumption of the eCCV separator.

In regards to claim 5:
	Dietrich teaches the fault in the system is related to a fault in the eCCV separator.

In regards to claim 6:
	Dietrich teaches the eCCV separator is configured for receiving blow-by gasses from a crankcase of the engine, and configured for receiving blow-by gases from a crankcase of the engine, and configured for discharging cleaned gases back to the engine or to the atmosphere, and wherein the fault is related to a problem in receiving blow-by gases to the eCCV separator and discharging cleaned gases from the eCCV separator.

In regards to claim 8:
	Dietrich teaches the fault is related to the eCCV separator being stuck wherein the current value will indicate a stopped position.

In regards to claim 9:
	Dietrich teaches the current power consumption indicative value is a feedback signal from the eCCV separator.

In regards to claim 10:
	Dietrich teaches the current power consumption indicative value is not based on an external sensor.

In regards to claim 11:
	Dietrich teaches a controlling apparatus for diagnosing a part of a crankcase ventilation system of an engine operable in different engine running conditions, the controlling apparatus configured to determine a compared power consumption by comparing a current power consumption indicative value with a reference value, determine whether or not the compared power consumption achieved as pre-set criteria, and diagnose a fault in the system in response to determining that the compared power consumption achieves the pre-set criteria.

In regards to claim 12:
	Dietrich teaches a crankcase ventilation system of an engine operable in different engine running conditions, the system comprising an electrically driven crankcase ventilation, eCCV, separator and a controlling apparatus.

In regards to claim 14:
	Dietrich teaches the controlling apparatus is configured to detect a fault related to the eCCV separator being stuck wherein the value of the current will indicate a stopped position.

In regards to claim 15:
	Dietrich teaches a vehicle with the controlling apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dietrich in view of Beyer et al (US 2005/0022795 hereinafter “Beyer”).

In regards to claim 7:
	Dietrich does not teach the fault is related to a broke, at least partly blocked or disconnected hose or pipe arranged to transport blow-by gases from the crankcase of the engine to the eCCV separator, and/or arranged to transport cleaned gases from the eCCV separator to the engine or to the atmosphere.
	Beyer teaches a fault related to a disconnected hose in order to alert the user that a hose has been disconnected.
	It would have been obvious to one of ordinary skill in the art to notify of a disconnected hose in order to rectify the disconnected hose.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dietrich in view of Beyer and Sugio et al (US 2017/0021300 hereinafter “Sugio”).

In regards to claim 13:
	Dietrich does not teaches a first hose or pipe arranged and configured to transport blow-by gases from a crankcase of the engine to the eCCV separator, and a second hose or pipe arranged and configured to discharge cleaned gases from the eCCV separator back to the engine or to the atmosphere, wherein the controlling apparatus is configured to detect a fault related to a broken, or at least partly blocked or disconnected first hose or pipe and/or second hose or pipe.
	Sugio teaches a first hose (14) and a second hose (20) that discharges cleaned gases to the atmosphere and Beyer teaches a fault related to a disconnected hose in order to alert the user that a hose has been disconnected.
	It would have been obvious to one of ordinary skill in the art to use hoses wherein they are known as a conduit to deliver gases to a separator and to a final destination and a fault related to the disconnect of a hose in order to rectify the disconnected hose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LONG T TRAN/Primary Examiner, Art Unit 3747